Citation Nr: 0514497	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides and 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a July 2001 rating decision, the RO, in relevant part, 
denied service connection for peripheral neuropathy, to 
include as due to exposure to herbicides.  The veteran timely 
perfected an appeal of this determination to the Board.  

In a November 2002 rating decision, the RO, in relevant part, 
denied service connection for diabetes mellitus type II, to 
include as due to exposure to herbicides.  The veteran timely 
perfected an appeal of this determination to the Board.  

Also in the November 2002 rating decision, the RO denied 
service connection for peripheral neuropathy, to include as 
secondary to diabetes mellitus type II.  Thus, the issues are 
as listed on the title page.

In October 2002 and May 2004, the veteran testified before 
the undersigned Veterans Law Judge at a video-conference 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At the May 2004 video-conference hearing, the veteran 
testified that he receives ongoing treatment for his diabetic 
condition at the Togus VA medical center (VAMC).  The record 
only contains VAMC treatment reports through April 2003.  In 
this regard, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the above VAMC for the period since April 
2003 and associate them with the claims file.

In addition, the record contains the veteran's glucose 
readings through April 2003.  The Board notes that the 
glucose level peaked in the high 200s.  At the May 2004 
hearing, the veteran testified that his current glucose 
readings peak in the low 300s.  The RO should ask the veteran 
to submit all glucose readings since April 2003.

Lastly, there is a discrepancy in the record as to whether 
the veteran currently has diabetes mellitus type II.  In an 
August 2002 VAMC note, C. Rosen, MD, provides an impression 
of early type II NIDDM (noninsulin-dependent diabetes 
mellitus).  An October 2002 VA report of record review, 
however, states that the veteran does not fit the most recent 
criteria for diabetes mellitus type II; instead the veteran 
fits the criteria for a diagnosis of impaired glucose 
intolerance.  In a November 2002 e-mail to the veteran, Dr. 
Rosen writes that the veteran absolutely has diabetes  and 
that glucose intolerance is an antiquated term.  Dr. Rosen 
follows up with a December 2002 letter asserting that a 
diagnosis of diabetes should be considered when random blood 
sugars are over 150 consistently.  Recently, in a February 
2003 treatment note, Dr. Rosen provides an assessment of 
hypoglycemia: Type II NIDDM vs. islet cell tumor.  He notes 
that glucose, insulin, and c-peptide levels will be obtained.  
Subsequently, a March 2003 VA treatment note reflects that c-
peptide, insulin, and glucose levels were appropriate for 
fasting, and that proinsulin levels were not strongly 
suggestive of insulinoma.  The note acknowledges, however, 
that further screening might be in order.

In light of the above discrepancy, as well as the reported 
increase in glucose levels, the Board observes that a VA 
examination is needed to determine whether the veteran 
currently has diabetes mellitus type II.

Because the outcome of the veteran's claim for service 
connection for diabetes mellitus type II may impact his claim 
for service connection for peripheral neuropathy, the Board 
concludes that these issues are inextricably intertwined.  
Thus, consideration of the peripheral neuropathy claim must 
be deferred pending completion of the actions requested on 
remand, as they may be dispositive of the outcome of the 
appeal on that issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit all glucose readings since April 
2003.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of any diabetes mellitus type II 
found.  The veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests, to 
include a glucose tolerance test, should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
specifically state whether the veteran 
currently has diabetes mellitus type II.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for diabetes mellitus 
type II, to include as due to exposure to 
herbicides, and entitlement to service 
connection for peripheral neuropathy, to 
include as due to exposure to herbicides 
and as secondary to diabetes mellitus 
type II.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




